Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               August 24, 2020

The Court of Appeals hereby passes the following order:

A20A0970. MAGLOVSKY v. MAGLOVSKY.

      We granted Jason Maglovsky’s application for discretionary appeal concerning
this child support modification. The appeal was duly docketed on December 31, 2019.


      Having reviewed the record and the relevant law, we now DISMISS this appeal
as improvidently granted.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       08/24/2020
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.